Assuming that the question is here, it is my view that the evidence was not sufficient to require submission to the jury on the basis of the last clear chance doctrine. The doctrine presupposes negligence on the part of the person *Page 364 
injured; otherwise recovery could be had upon proof of defendant's negligence and freedom from contributory negligence on the part of the plaintiff. To avoid the effect of the contributory negligence rule, plaintiff must establish subsequent negligence on the part of the defendant operating as the proximate cause of the injury. Although defendant be negligent, yet if such negligence is not the sole proximate cause of the injury, but the negligence of the plaintiff is also a proximate as distinguished from a remote cause, the defendant is not liable. The doctrine may depend upon whether defendant was actually aware of the danger threatening the injured party or was under duty to discover the peril. The doctrine clearly applies to permit a recovery, if defendant actually saw the danger and by the exercise of ordinary care had a clear chance to avoid injury notwithstanding the negligence of the injured person may have continued up to the time of the injury. The negligence of the defendant driver must have consisted in his failure to stop before striking the tow truck or in his failure to turn further to the left. There is no evidence that the defendant driver could have stopped in the distance traversed between the time he first saw the tow truck and the time of the impact or have swerved his vehicle to the left with safety to himself to avoid the impact.
There was not sufficient evidence in my opinion to take the case to the jury if we accept the view that the doctrine of last clear chance is not limited to cases where the danger was not actually discovered by the defendant, but may rest upon a breach of duty to discover. Where danger is not actually discovered, but there was a breach of duty to discover, the continuing negligence of the injured person precludes an application of the doctrine. It seems to me that it must be said that decedent under all the circumstances did not exercise that care which a reasonably prudent person would have exercised under similar conditions and that his negligence was contemporaneous and active up to the very moment of the accident and contributed proximately to his death.
HAYES, J., concurs. *Page 365